PER CURIAM.
By prior order of this Court this case was scheduled for oral argument on May 26, 1977. Prior to oral argument, the Court discovered its jurisdiction to be questionable and thereupon issued an order directing the parties to be prepared to argue the jurisdictional issue at the same time argument on the merits had been scheduled. Having now considered the record, briefs and oral argument of counsel, the Court determines that if the Court had jurisdiction affirmance would nevertheless be required because appellant has failed to demonstrate prejudicial error. However, we may not reach that point because we determine that as a result of untimely filing of the notice of appeal jurisdiction has never vested in this Court. Accordingly, this case is dismissed for want of jurisdiction.
BOYER, C. J., MILLS & ERVIN, JJ., concur.